105 S.W.3d 849 (2003)
STATE of Missouri, Respondent,
v.
Freddie HILL, Appellant.
No. ED 81373.
Missouri Court of Appeals, Eastern District, Division Four.
May 20, 2003.
Ellen H. Flottman, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., & Charnette D. Douglass, Jefferson City, MO, for respondent.
Before WILLIAM H. CRANDALL, JR., P.J., SHERRI B. SULLIVAN and GLENN A. NORTON, JJ.

ORDER
PER CURIAM.
Defendant, Freddie Hill, appeals from the judgment of convictions, after a jury trial, of three counts of robbery in the first degree and three counts of armed criminal action. He was sentenced, as a persistent offender, to six concurrent thirty-year sentences.
No jurisprudential purpose would be served by a written opinion. The judgment of convictions are affirmed. Rule 30.25(b).